Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 13, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.

Notice of Non-Compliant Amendment
	The amendment to specification filed 07/13/2021 is denied entry for failing to meet the requirements of 37 CFR 1.121. In this case, the replacement section of the specification fails to provide markings to show all changes relative to the previous version of the section as required by 37 CFR 1.121(b). For example, Applicant’s amendment fails to identify with markings that each instance of “µM” in the previous version of the section was deleted and replaced by “µm” in the replacement section. Applicant should resubmit the amendment with the markings required by 37 CFR 1.121. 

Amendments
            Applicant's amendments, filed July 13, 2021, is acknowledged. 
	Claims 2, 7-20, 22-23, 25, 31-32, 34, and 36 are cancelled.
	Applicant has amended claims 1, 3, 21, 27-28, 35, and 37.
	Claims 1, 3-6, 21, 24, 26-30, 33, 35, and 37 are pending.
Claims 1, 3-6, 21, 24, 26-30, 33, 35, and 37 are under examination. 


Priority
	Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/409,198, filed October 17, 2016.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 01/15/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
	In particular, the previous rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been withdrawn. The claim amendment of 07/13/2021 removed recitation of a “preconditioning” step and further introduced new limitations into the independent claim not previously considered, thereby necessitating new grounds of rejection as set forth in this Office action. Applicant’s traversal of the rejections in the reply of 07/13/2021 have been carefully considered but are moot because the rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 3-4, 27-28, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3-4, 27-28, and 37 recite a microchannel possessing a width of “at least 10 µm”. This limitation is considered to be directed to subject matter that lacks sufficient written support in the specification as originally filed (i.e. new matter). The specification discloses that the width of the microchannel may “range from about 10 µm to about 40 µm”, and the largest width of the microchannel disclosed is “about 500 µm”. See pages 23. The specification does not disclose that the width of the microchannel is “at least 10 µm”. A width of “at least 10 µm”, as recited in the claims, expressly embraces a width greater than about 500 µm, which is not supported by the specification as originally filed. For these reasons, claims 3-4, 27-28, and 37 are directed to new matter.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 35 recites a microchannel possessing a length of “at least 2 mm”. This limitation is considered to be directed to subject matter that lacks sufficient written support in the specification as originally filed (i.e. new matter). The specification discloses that the length of the microchannel may “range from about 2 mm to about 5 mm”, and the largest length of the microchannel disclosed is “about 50 mm”. See pages 23-24, joining paragraph. The specification does not disclose that the length of the microchannel is “at least 2 mm”. A length of “at least 2 mm”, as recited in the claims, expressly embraces a length greater than about 50 mm, which is not supported by the specification as originally filed. For these reasons, claim 35 is directed to new matter.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 recites wherein the substrate material comprises a “removable device” capable of restricting migration of the cells seeded on the first region to the second region. This limitation is considered to be directed to subject matter that lacks sufficient written support in the specification 


Claims 1, 3-6, 21, 24, 26-30, 33, 35, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites wherein the plurality of cells are seeded in the first region between two layers of the substrate material, each layer having the first stiffness. This limitation is considered to be directed to subject matter that lacks sufficient written support in the specification as originally filed (i.e. new matter). Figure 34 depicts cells seeded on a region and confined by a first “PA” (polyacrylamide) substrate and a second “matching PA” substrate. However, there is no disclosure that the first “PA” substrate and the second “matching PA” substrate possesses the same stiffness value. The Examiner cannot identify where in the specification as originally filed there is a disclosure that cells are seeded between two “layers” of a substrate material, each “layer” possessing the same stiffness value. For these reasons, claims 1, 3-6, 21, 24, 26-30, 33, 35, and 37 are directed to new matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 24, 26-30, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sunyer et al. “Collective cell durotaxis emerges from long-range intercellular force transmission”, (9 September 2016), Science, 353(6304), 1157-1161, of record in IDS; in view of Pathak et al. “Transforming potential and matrix stiffness co-regulate confinement sensitivity of tumor cell migration” Integr. Biol., 2013, 5, 1067-1075, of record in IDS.
The rejection is newly applied.
	Sunyer discloses a device for evaluating cell migration comprising a substrate material and cells seeded on a first region of the substrate material, wherein the first region is flanked by regions of increasing stiffness on one side and regions of decreasing stiffness on the other side (stiffness gradient). See Abstract; page 1157, third paragraph; and Figure 1. The device of Sunyer comprises at least four “regions,” under the broadest reasonable interpretation.
	Sunyer discloses that a removable stencil confines the cells seeded on the first region, which, when removed, allows the cells to migrate to the other regions of the substrate material. See page 1157, third paragraph.
	Sunyer discloses that the substrate material is a fibronectin-coated polyacrylamide gel substrate. See page 1157, third paragraph.

	Prior to the effective filing date of the instantly claimed invention, Pathak is considered relevant prior art for disclosing a device for evaluating cell migration comprising a substrate material and cells seeded on a first region of the substrate material, wherein the cells are seeded in the first region confined by two layers of the substrate material, wherein the two layers possess the same stiffness value. See Abstract; Figure 1; and pages 1073-1074, joining paragraph. The two layers of substrate material confine the cells so as to form a plurality of microchannels with widths of 10 µm (“narrow”) and 40 µm (“wide”). See Figure 1; page 1069, col. 2, “we first fabricated µPACs of channel widths 10 and 40 µm in a single device with a PA stiffness of 120 kPa … we repeated these experiments on mPACs fabricated from PA gels of stiffness 10 kPa and 0.4 kPa (Fig. 2B and C).”
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Sunyer to comprise microchannels and wherein the cells confined between two layers of substrate material so as to form a polarity of microchannels, as taught by Pathak, with a reasonable expectation of success because Pathak reduces to practice the fabrication of a device comprising cells confined between two layers of a substrate material and microchannels (see Material and methods on page 1073). An artisan would be motivated to perform said modification because Pathak discloses that matrix confinement influences cell migration (see page 1068, col. 2, “we measured cell migration speeds as a function of matrix stiffness and confinement for varying transforming potentials and examined the sensitivity of cell motility to each of three parameters. We find that overexpression of ErbB2 and increased confinement each promote directional cell migration to a much greater degree than increases in matrix stiffness”).
prima facie obvious to one of ordinary skill in the art to substitute fibronectin, as taught by Sunyer, with collagen, as taught by Pathak, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Because material is allowed to “flow” through the microchannels, the microchannels of Pathak read on a “flow channel” under the broadest reasonable interpretation. See pages 1073-1074, joining paragraph.
Sunyer discloses that the gradient stiffness of the substrate material was produced by spatially varying the dose of UV light delivered to an acrylamide mix, thereby spatially varying the degree of polymerization or crosslinking on the solidified substrate. See Supplementary Material, pages 2-3, Fabrication of gradient and uniform polyacrylamide gels. Because the various regions of the device of Sunyer comprise differences in degree of substrate polymerization, the various regions of the device of Sunyer comprise different “polymer compositions”.
Claim 26 recites wherein the first region is “removable”. Because a region of a polyacrylamide gel can be removed by performing a step of cutting or excising the region from the polyacrylamide gel, the first region of the polyacrylamide gels of Sunyer and Pathak are “removable” under the broadest reasonable interpretation.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sunyer et al. “Collective cell durotaxis emerges from long-range intercellular force transmission”, (9 September 2016), Science, 353(6304), 1157-1161, of record in IDS; and Pathak et al. “Transforming potential and matrix stiffness co-regulate confinement sensitivity of tumor cell migration” Integr. Biol., 2013, 5, 1067-1075, of record in IDS, as applied to claims 1, 3-6, 24, 26-30, 33, and 37 above; and in further view of US 2014/0206559 A1 to Whitesides et al.
This rejection is newly applied.
Sunyer and Pathak do not disclose wherein the device comprises an additional cell type in the second region. Prior to the effective filing date of the instantly claimed invention, Whitesides discloses a device for evaluating cell migration wherein cells seeded onto a “seed-substrate layer” migrate to a “receiving substrate layer”, wherein the receiving substrate comprises fibroblast cells. See paragraphs [0010, 0013 0024-0025, 0102-0103]. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Sunyer to comprise fibroblasts in the second region (receiving substrate), as taught by Whitesides, with a reasonable expectation of success because  An artisan would be motivated to perform said modification because Whitesides teaches that the invasion of cells in vivo occurs in the presence of other cells located around the migrating cells and the presence of other cells influences migration through cell-cell contact or through factors secreted by other cells (see paragraphs [0102-0103]). 


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Sunyer et al. “Collective cell durotaxis emerges from long-range intercellular force transmission”, (9 September 2016), Science, 353(6304), 1157-1161, of record in IDS; and Pathak et al. “Transforming potential  Integr. Biol., 2013, 5, 1067-1075, of record in IDS, as applied to claims 1, 3-6, 24, 26-30, 33, and 37 above; and in further view of Mills et al. “Effect of Geometric Challenges on Cell Migration” TISSUE ENGINEERING: Part C (2011), Vol. 17, No. 10, pages 999-1010.
This rejection is newly applied.
As discussed above, Pathak discloses a device for evaluating cell migration wherein the cells are confined by microchannels formed of the substrate material. See Abstract; Figure 1. However, Pathak does not disclose the length of the microchannels. Prior to the effective filing date of the instantly claimed invention, Mills is considered relevant prior art for disclosing a device for evaluating cell migration wherein the cells are confined by microchannels formed of a substrate material. See Abstract; Figure 1; and page 1000, second paragraph. Mills discloses a channel length of at least 2 mm (page 1000, col. 2, fourth full paragraph). Accordingly, Mills demonstrates that a channel length of at least 2 mm is within the purview of the ordinary artisan when evaluating cell migration. Moreover, because Pathak is silent to the channel length, the ordinary artisan would be motivated to seek guidance from analogous prior art, such as Mills, to arrive at a channel length. For these reasons, and those discussed above, the limitations of claim 35 are prima facie obvious over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633